Citation Nr: 0008786	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-32 945A	)	DATE
	)
	)

THE ISSUE

Whether the August 1997 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to April 
1980.

In an August 1997 decision the Board denied entitlement to 
earlier effective dates for service connection for bilateral 
hearing loss, tinnitus and headaches, and earlier effective 
dates for increased ratings for cervical spine disability and 
right eye Horner's syndrome.  

The veteran, who is the moving party, has challenged the 
Board's August 1997 decision on the grounds of CUE.  
38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 
(1999); VAOPGCPREC 01-98.  The new statutory and regulatory 
provisions permit a moving party to demand review by the 
Board to determine whether CUE exists in an appellate 
decision previously issued by the Board, with a right of 
review of such determinations by the Court.  


FINDINGS OF FACT

1.  In a decision dated August 28, 1997, the Board denied 
entitlement to earlier effective dates for service connection 
for bilateral hearing loss, tinnitus and headaches, and 
earlier effective dates for increased ratings for cervical 
spine disability and right eye Horner's syndrome.  

2.  The facts as they were known at the time of the Board 
decision of August 28, 1997 were correctly considered.  

3.  The regulatory provisions extant at the time of the Board 
decision of August 28, 1997 were correctly applied.  

4.  The facts and law at the time of the Board's 
August 28, 1997 decision do not compel the conclusion, to 
which reasonable minds could not differ, that the results 
should have been manifestly different.  


CONCLUSION OF LAW

The decision of August 28, 1997 wherein the Board denied 
entitlement to earlier effective dates for service connection 
and earlier effective dates for increased ratings did not 
contain CUE.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background
Service Connection for Hearing Loss and Tinnitus

The veteran filed an original claim for service connection 
for hearing loss in March 1981.  In a December 1981 rating 
decision, the RO denied service connection for hearing loss.  
The veteran was notified of that decision in January 1982 and 
did not submit a notice of disagreement within one year of 
the notification.  Therefore, that decision is final, unless 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
1991).  

In March 1991, the veteran submitted a claim to reopen 
service connection for hearing loss.  In April 1991, the RO 
notified the veteran of the need to submit new and material 
evidence to reopen his claim for service-connection for 
hearing loss.  The veteran did not respond.  In June 1991, 
the RO denied the claim to reopen service connection for 
hearing loss.  The RO notified the veteran of that decision 
by letter dated June 28, 1991.  The veteran did not submit a 
notice of disagreement within one year of the notification.  
Therefore, that decision is final, unless clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991).  

The veteran submitted a claim to reopen service connection 
for hearing loss on August 12, 1992.  It also included a 
claim for service-connection for "a right ear condition."  
A medical statement by J. T. S., M.D. submitted in connection 
with that claim is to the effect that the veteran believed 
that there was a causal relationship between tinnitus and 
injuries received in service.  Communications prior to that 
date do not contain a claim for service connection for 
tinnitus nor is there medical evidence of chronic tinnitus in 
the service medical records.  





In a February 1993 rating decision, the RO again denied 
service connection for hearing loss.  The veteran submitted a 
notice of disagreement in September 1993 and the RO issued a 
statement of the case in October 1994.  Subsequently, the 
hearing officer granted entitlement to service connection for 
hearing loss and tinnitus.  In a July 1995 rating decision, 
the RO awarded service connection for hearing loss (0% 
disabling) and tinnitus (10% disabling), effective August 12, 
1992.  

The effective date of a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C. 
§ 5110(a); 38 C.F.R. § 3.400(r).  

In the August 1997 decision, that Board held that unless the 
December 1981 rating decision is clearly and unmistakably 
erroneous, it is final and August 12, 1992, the date the 
reopened claim was received, is the correct effective date 
for service-connection for hearing loss.  38 U.S.C. 
§ 5110(a); 38 C.F.R. § 3.400(a).  The Board also held that 
since the clam for service connection for tinnitus was first 
received on August 12, 1992 and that date was more than one 
year after separation from service, an earlier effective date 
for service connection for tinnitus is not warranted.  
38 C.F.R. § 3.400(b)(2).  


Service Connection for Headaches

The veteran filed his claim for service connection for 
headaches on September 8, 1993, more than one year after 
separation from service.  Communications prior to that date 
do not contain a claim for service-connection for headaches 
nor is there medical evidence of chronic headaches in the 
service medical records.  38 C.F.R. § 3.303(a).  

In September 1995, the RO granted service connection for 
headaches and assigned a 10 percent disability rating, 
effective September 8, 1993. 


Increased Ratings

The veteran filed an original claim for service connection 
for a spinal injury in March 1981.  In a December 1981 rating 
decision, the RO granted service connection for cervical 
scoliosis with osteoarthritis.  The RO assigned a 0 percent 
rating, effective April 5, 1980, which is the day following 
his separation from active service.  The RO notified the 
veteran of that decision by letter dated January 5, 1982.  
The veteran did not submit a notice of disagreement within 
one year of the notification.  Therefore, that decision is 
final, unless clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105.  

The veteran filed a notice of disagreement in November 1985 
to a September 1985 rating decision denying an increase in 
his service-connected low back disability.  The veteran also 
raised a claim for an increased rating for his service-
connected cervical spine disability.  The RO incorrectly 
included the latter claim as an issue in the January 1986 
statement of the case.  A May 1986 rating decision, in 
pertinent part, granted a 10 percent rating for cervical 
scoliosis with osteoarthritis, effective June 3, 1985.  The 
RO notified the veteran of that decision by letter dated June 
15, 1985.  The veteran did not submit a notice of 
disagreement within one year of the notification.  Therefore, 
that decision is final, unless clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105.  

On May 11, 1987, the veteran submitted a claim for service 
connection for Horner's syndrome.  In October 1987 on rating 
action the RO granted service connection for right eye 
Horner's syndrome with ptosis and lacrimal duct dysfunction.  
The RO assigned a 0 percent disability rating, effective May 
11,1987.  The RO also denied an increased rating for the 
veteran's service-connected cervical spine disability.  The 
RO notified the veteran of these decisions by letter dated 
October 30, 1987.  The veteran did not submit a notice of 
disagreement within one year of the notification.  Therefore, 
that decision is final, unless clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105.  

The veteran's communication received on August 12, 1992, was 
accepted as a claim for increased ratings for the cervical 
spine and right eye disabilities.  The veteran was seen in 
March 1991 for low back pain and underwent evaluation for 
defective hearing and residuals of right vidian neurectomy in 
April 1991.  He was hospitalized in January 1992 for sinus 
surgery and left vidian neurectomy; he was evaluated for 
defective hearing in July and August 1992.  None of these 
medical records shows an increase in the severity of either 
the cervical spine or the right eye disability.  

At the June 1996 hearing, the veteran testified that he had 
delivered medical records relating to his cervical spine 
disability from the Midcoastal Medical Group to the RO in 
March 1986 which had not been considered in the May 1986 
rating decision.  That testimony is not confirmed by the 
record.  There is the March 1986 report of a January 1986 
examination by the Midcoastal Medical Group and an October 
1986 addendum.  However, that report was not received by the 
RO until after August 1992 and did not show an increase in 
severity of the cervical spine within one year preceding the 
date of claim.  

In a September 1995 rating decision, the RO awarded a 20 
percent disability rating for the service-connected cervical 
spine disability, effective August 12, 1992, and a 10 percent 
disability rating for the service-connected right eye 
Horner's syndrome with ptosis and lacrimal duct dysfunction, 
effective August 12, 1992.  

In the August 1997 decision, the Board denied the veteran's 
claim for earlier effective dates for the awards of service 
connection and the increased ratings assigned for the 
cervical spine disability and right eye Horner's syndrome 
with ptosis and lacrimal duct dysfunction.  


Criteria

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. §  20.1403 
pertain to what constitutes clear and unmistakable error.  

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  

For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  

Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence which might complete a 
claimant's application for benefits; the requirements of 
well-groundedness; and VA's duty to assist in the development 
of such claims.  38 C.F.R. § 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  A CUE motion is not an appeal and, with certain 
exceptions, is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  A valid claim for clear and unmistakable 
error requires some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be clear and unmistakable error on it face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).
In order for there to be a valid claim of clear and 
unmistakable error, the correct facts, as they were known at 
the time, must not have been before the adjudicator or the 
proper laws or regulations must have been incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
A difference of opinion as to how the evidence was weighed is 
not clear and unmistakable error.  An appellant "must assert 
more than just a disagreement as to how the facts were 
weighed or evaluated."  Russell, quoted in Allin v. Brown, 6 
Vet. App. 207 (1994).  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) (1999) or 
new section 5109A of title 38 United States Code, that have 
not been subsumed by Board decisions.  

Earlier Effective Dates for Service Connection for Hearing 
Loss and Tinnitus

The veteran argues that the Board committed CUE in denying 
earlier effective dates for the grant of service connection 
for hearing loss and tinnitus.  He contends that VA failed to 
provide him with a VA compensation examination at the time of 
his original claim in 1981.  He also contends that he hand-
carried private medical evidence and submitted this to the RO 
in 1986 in connection with his claim to reopen service 
connection.  He argues that he had no way of knowing that 
these records did not become associated with the claims 
folder at that time and he would have appealed the rating 
decision had he been aware of this fact.  The representative 
argues that the RO committed CUE in the December 1981 rating 
decision because the RO had in their possession private 
medical records that established entitlement to service 
connection.  

The veteran filed an original claim for service connection 
for hearing loss in March 1981.  In a December 1981 rating 
decision, the RO denied service connection for hearing loss.  
The veteran was notified of that decision in January 1982 and 
did not submit a notice of disagreement within one year of 
the notification.  Therefore, that decision is final, unless 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105.  

Initially, the Board notes the veteran's assertion that the 
December 1981 rating decision was clearly and unmistakably 
erroneous was considered by the Board in the August 1997 
decision.  The Board held that it was insufficient to merely 
assert that a claim was clearly and unmistakably erroneous.  
That rating decision was subsumed by the Board decision and 
is not at issue in this appeal.  The issue in this case is 
whether the Board committed CUE in denying the claim for an 
earlier effective date.  The veteran has not contended that 
the Board committed CUE in finding that the December 1981 
rating decision was not clearly and unmistakably erroneous.  

Next, the failure by the RO to provide the veteran a 
compensation examination in connection with his 1981 claim is 
not relevant to the issue on appeal.  The Board notes that 
VA's failure to assist the veteran in 1981 pertains to the 
December 1981 rating decision and not to the Board's August 
1997 decision.  In any event, the failure to complete the 
duty to assist cannot form the basis for a claim of CUE.  
38 C.F.R. § 20.1403(d)(2).  

In March 1991, the veteran submitted a claim to reopen 
service connection for hearing loss.  In April 1991, the RO 
notified the veteran of the need to submit new and material 
evidence to reopen his claim for service-connection for 
hearing loss.  The veteran did not respond.  In June 1991, 
the RO denied the claim to reopen service connection for 
hearing loss.  The RO notified the veteran of that decision 
by letter dated June 28, 1991.  The veteran did not submit a 
notice of disagreement within one year of the notification.  
Therefore, that decision is final, unless clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105.  This decision 
was also subsumed by the August 1997 Board decision.  
Although the veteran and his representative contend that the 
veteran hand-delivered private medical records to the RO that 
were not considered, this does not go to the issue whether 
the Board committed CUE in the August 1997 decision denying 
an earlier effective date.  The Board also notes that the May 
1986 rating decision did not pertain to the claim for hearing 
loss.  These were not VA medical records; therefore, VA did 
not have constructive knowledge of that evidence at the time 
of its May 1986 rating decision.  

At the time of the August 1997 Board decision, the 
regulations provided that a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a).  

The regulations provided that the effective date for 
disability compensation based on direct service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim is received within 1 year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  The regulations also provided that 
the effective date of a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C. 
§ 5110(a); 38 C.F.R. § 3.400(r).  

The Board held that the claim to reopen service connection 
for hearing loss and the claim for service connection for 
tinnitus were received on August 12, 1992.  The Board held 
that the veteran submitted a claim to reopen service 
connection for hearing loss on August 12, 1992.  It also 
included a claim for service connection for "a right ear 
condition."  A September 1992 medical statement submitted in 
connection with that claim indicates that there was a causal 
relationship between tinnitus and injuries received in 
service.  Communications prior to that date do not contain a 
claim for service connection for tinnitus nor is there 
medical evidence of chronic tinnitus in the service medical 
records.  The medical statement also opines that the 
veteran's hearing loss is not secondary to a sinus condition 
but may be related to noise exposure during active service.  

In this case, the Board properly determined that August 12, 
1992 is the correct effective date for the grant of service 
connection for hearing loss and tinnitus.  This claim to 
reopen service connection was not based on a new service 
medical record.  Therefore, the effective date is the later 
of the date that the veteran filed his claim to reopen or the 
date entitlement arose.  Even if the June 1981 medical 
opinion was accepted as showing entitlement to hearing loss, 
the correct effective date would be August 12, 1992, which is 
the later of the date of receipt of the claim to reopen 
versus the date entitlement arose.  Consequently, it has not 
been alleged or demonstrated that the correct facts as they 
were known were not before the Board or the proper laws or 
regulations were incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  A difference of opinion as to how 
the evidence was weighed is not clear and unmistakable error.  
An appellant "must assert more than just a disagreement as to 
how the facts were weighed or evaluated."  Russell, quoted in 
Allin v. Brown, 6 Vet. App. 207 (1994).  

The Board determined that the veteran filed his initial claim 
for service connection for tinnitus on August 12, 1992.  In 
fact, the June 1981 medical opinion shows the veteran denied 
tinnitus.  The September 1992 medical statement indicates 
that there was a causal relationship between tinnitus and 
injuries received in service.  Since the claim for service 
connection was not filed within the initial post-service 
year, the proper effective date is the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  The RO assigned an effective date 
earlier than necessary for tinnitus.  Therefore, the veteran 
has not demonstrated that the correct facts as they were 
known were not before the Board or the proper laws or 
regulations were incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  

The decision of August 28, 1997 wherein the Board denied 
entitlement to earlier effective dates for service connection 
for hearing loss and tinnitus did not contain CUE.  
38 U.S.C.A. §§ 5109A, 7104, 7111; 38 C.F.R. §§ 20.1400, 
20.1403.


Earlier Effective Date for Service Connection for Headaches

The veteran argues that the Board committed CUE in denying an 
earlier effective date for the grant of service connection 
for headaches.  He contends that the correct effective date 
should be July 1, 1985.  He argues that the correct facts as 
they were known were not before the Board because a private 
medical report should have been of record at the time of the 
May 1986 rating decision.  This argument has no merit.  The 
records referred to are private medical records and they were 
not in the claims folder at the time of the May 1986 rating 
decision.  As previously stated, the failure to complete the 
duty to assist cannot form the basis for a claim of CUE.  
38 C.F.R. § 20.1403(d)(2).  

The Board correctly determined that the claim for service 
connection for headaches was first received on September 8, 
1993, more than one year after separation from service.  The 
Board also correctly determined that communications prior to 
that date did not contain a claim for service connection for 
headaches nor was there medical evidence of chronic headaches 
in the service medical records.  38 C.F.R. § 3.303(a).  The 
Board correctly determined that since the clam for service 
connection for headaches was first was received on September 
8, 1993, and that date was more than one year after 
separation from service, an earlier effective date for 
service connection for headaches was not warranted.  
38 C.F.R. § 3.400(b)(2).  

In this case, the veteran has alleged disagreement with how 
the evidence was weighed by the Board.  He has not identified 
any evidence known to the Board in August 1997 that was not 
considered and he has also not made any specific allegation 
that the proper laws or regulations were incorrectly applied 
by the Board.  

The decision of August 28, 1997 wherein the Board denied 
entitlement to earlier effective date for service connection 
for headaches did not contain CUE.  38 U.S.C.A. §§ 5109A, 
7104, 7111; 38 C.F.R. §§ 20.1400, 20.1403.


Earlier Effective Date for Increased Ratings

The veteran and his representative have not made any specific 
allegations regarding whether and how the Board committed CUE 
in the August 1997 decision.  He argues that his private 
medical records from the Midcoastal Medical Group should have 
been in the claims folder prior to September 1992.  He does 
not allege that the Board misapplied the laws and regulations 
extant at the time of the August 1997 decision.  

The Board correctly found that the veteran's claim received 
on August 12, 1992, had been accepted as a claim for 
increased ratings for the cervical spine and right eye 
disorder.  The Board also correctly determined that the 
private medical records referred to by the veteran were not 
received by VA until after August 1992 and that they did not 
show an increase in severity of the cervical spine disorder 
or right eye disorder within one year preceding the date of 
the August 12, 1992 claim.  

Since the effective date of an increase in disability 
compensation is either the earliest date as of which it is 
factually ascertainable that an increase in disability 
had occurred if claim is received within 1 year from such 
date, or the date of receipt of the claim, the Board properly 
determined that an earlier effective date for the increased 
ratings was not warranted prior to August 12, 1992.  
38 C.F.R. § 3.400(o)(2).  

Consequently, it has not been alleged or demonstrated that 
the correct facts as they were known were not before the 
Board or the proper laws or regulations were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
The veteran's argument is directed more to disagreement as to 
how the Board weighed the evidence in the August 1997 
decision.  A claim based on a difference of opinion as to how 
the evidence was weighed is not of CUE.  An appellant "must 
assert more than just a disagreement as to how the facts were 
weighed or evaluated."  Russell, quoted in Allin v. Brown, 6 
Vet. App. 207 (1994).  

The decision of August 28, 1997 wherein the Board denied 
entitlement to earlier effective dates for increased ratings 
for cervical spine disability and right eye Horner's syndrome 
did not contain CUE.  38 U.S.C.A. §§ 5109A, 7104, 7111; 
38 C.F.R. §§ 20.1400, 20.1403.


ORDER

There was no CUE in the August 1997 decision, wherein the 
Board denied entitlement to earlier effective dates for 
service connection for bilateral hearing loss, tinnitus and 
headaches, and earlier effective dates for increased ratings 
for cervical spine disability and right eye Horner's 
syndrome; accordingly, that decision should not be revised or 
reversed.  



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals


 


